Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 20 are rejected under 35 U.S.C. 101 because:
The claimed invention is directed to non-statutory subject matter.  
As per the claims, the language “computer-readable recording medium”
do not place the claimed subject matter into statutory form.  The specification fails to indicate any specific type of medium such as ROM, RAM, hard disk, or non-transitory, non-carrier or non-propagating forms of storage, and therefore the claimed subject matter necessarily includes non-statutory embodiments, for instance transitory media, propagating signal, or signal.  Examiner suggests amending the claims to include non-transitory. Note that it is not sufficient to add "tangible" or “physical”, see In re Nuijten, 500 F.3d 1346,1356-57 (Fed. Cir. 2007) for instance.



	Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8, 9, 11-14, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe; Yuzo et al. US 9443527 B1 (hereinafter Watanabe)
Re claims 1, 11, and 20, Watanabe teaches
1. A method, performed by a server, of registering a new device for a voice assistant service, the method comprising: obtaining a first technical specification indicating first functions of a pre- registered device and a second technical specification indicating second functions of the new device; (existing/similar commands and grammars transferred to new device by association after comparison of functions, update/adapt models, the user is the developer since the system receives and adapts autonomously col 7 lines 47-62, col 10 lines 45-62, col 16 line 27 to col 17 line 14)
comparing the first functions of the pre-registered device with the second functions of the new device, based on the first technical specification and the second technical specification; (comparing… existing/similar commands and grammars transferred to new device by association after comparison of functions, update/adapt models, the user is the developer since the system receives and adapts autonomously col 7 lines 47-62, col 10 lines 45-62, col 16 line 27 to col 17 line 14)
based on the comparing, identifying the first functions of the pre-registered device that match the second functions of the new device as matching functions; (device to device matching, existing/similar commands and grammars transferred to new device by association after comparison of functions, update/adapt models, the user is the developer since the system receives and adapts autonomously col 7 lines 47-62, col 10 lines 45-62, col 16 line 27 to col 17 line 14)
obtaining pre-registered utterance data related to the matching functions; (existing/similar commands and grammars transferred to new device by association after comparison of functions, update/adapt models, the user is the developer since the system receives and adapts autonomously col 7 lines 47-62, col 10 lines 45-62, col 16 line 27 to col 17 line 14)
generating action data for the new device based on the matching functions and the pro-registered utterance data; and (utterance tied to action of a device, existing/similar commands and grammars transferred to new device by association after comparison of functions, update/adapt models, the user is the developer since the system receives and adapts autonomously col 7 lines 47-62, col 10 lines 45-62, col 16 line 27 to col 17 line 14)
storing the pre-registered utterance data and the action data in association with the new device, (existing/similar commands and grammars transferred to new device by association after comparison of functions, update/adapt models, the user is the developer since the system receives and adapts autonomously col 7 lines 47-62, col 10 lines 45-62, col 16 line 27 to col 17 line 14)
wherein the action data comprises data related to a series of detailed operations of the new device corresponding to the pre-registered utterance data. (various commands per device old and new, existing/similar commands and grammars transferred to new device by association after comparison of functions, update/adapt models, the user is the developer since the system receives and adapts autonomously col 7 lines 47-62, col 10 lines 45-62, col 16 line 27 to col 17 line 14)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Watanabe to incorporate updating embodiments to allow for continuous creation of new device grammars and self-correction as data is input by users, thereby enhancing error reduction and model growth.

Re claims 2 and 12, Watanabe teaches
2. The method of claim 1, wherein the matching functions have identical or similar purposes among the first functions of the pre-registered device and the second functions of the new device. (existing/similar commands and grammars transferred to new device by association after comparison of functions, update/adapt models, the user is the developer since the system receives and adapts autonomously col 7 lines 47-62, col 10 lines 45-62, col 16 line 27 to col 17 line 14)

Re claims 3 and 13, Watanabe teaches
3. The method of claim 1, wherein the comparing comprises identifying a combination of the first functions of the pre-registered device corresponding to a combination of the second functions of the new device by comparing the first functions of the pre-registered device with the second functions of the new device. (existing/similar commands and grammars transferred to new device by association after comparison of functions, update/adapt models, the user is the developer since the system receives and adapts autonomously col 7 lines 47-62, col 10 lines 45-62, col 16 line 27 to col 17 line 14)


Re claims 4 and 14, Watanabe teaches
4. The method of claim 3, wherein the pre-registered device comprises a plurality of pre-registered devices, and wherein the comparing comprises comparing a combination of functions of the plurality of pre-registered devices with a combination of the second functions of the new device. (existing/similar commands and grammars transferred to new device by association after comparison of functions, update/adapt models, the user is the developer since the system receives and adapts autonomously col 7 lines 47-62, col 10 lines 45-62, col 16 line 27 to col 17 line 14)


Re claims 8 and 18, Watanabe teaches
8. The method of claim 7, wherein the list of the different functions provided to the client device is used by a software developing kit (SDK) module installed in the client device to generate utterance data corresponding to the different functions. (SDK analogous to user + updatable model, existing/similar commands and grammars transferred to new device by association after comparison of functions, update/adapt models, the user is the developer since the system receives and adapts autonomously col 7 lines 47-62, col 10 lines 45-62, col 16 line 27 to col 17 line 14)

Re claims 9 and 19, Watanabe teaches
9. The method of claim 1, wherein the pre-registered utterance data and the action data are used to generate or update a voice assistant model specific to the new device. (model for ASR device, existing/similar commands and grammars transferred to new device by association after comparison of functions, update/adapt models, the user is the developer since the system receives and adapts autonomously col 7 lines 47-62, col 10 lines 45-62, col 16 line 27 to col 17 line 14)


Claims 5-7 and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe; Yuzo et al. US 9443527 B1 (hereinafter Watanabe)in view of Phillips; Michael S. et al. US 20110054899 A1 (hereinafter Phillips)
Re claims 5 and 15, Watanabe fails to teach
5. The method of claim 1, wherein the comparing comprises deleting functions in a set of functions of the pre-registered device, and comparing remaining functions after the deleting with the second functions of the new device. (User can delete what the system thinks the users command is, and also by lack of usage the system will delete least used commands thus removal from comparison for intent Phillips 0111 0117 0179 fig. 7 and 13)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Watanabe to incorporate the above claim limitations as taught by Phillips to allow for enhanced learning models of Watanabe which can disambiguate the users intent and allow the system to update the type of grammar and command that the user inputs based on manual modification or user usage, and new models can be called/generated which can have overlapping data e.g. GPS and Directions, thereby enhancing Watanabe to explicitly display contexts and intents to a user for selection.

Re claims 6 and 16, Watanabe fails to teach
6. The method of claim 1, wherein the obtaining of the pre-registered utterance data comprises: extracting utterance data corresponding to the matching functions from a database; and editing the utterance data. (User can delete or edit what the system thinks the users command is, and also by lack of usage the system will delete/edit commands and modify with corrected command for comparison for intent Phillips 0111 0117 0179 fig. 7 and 13)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Watanabe to incorporate the above claim limitations as taught by Phillips to allow for enhanced learning models of Watanabe which can disambiguate the users intent and allow the system to update the type of grammar and command that the user inputs based on manual modification or user usage, and new models can be called/generated which can have overlapping data e.g. GPS and Directions, thereby enhancing Watanabe to explicitly display contexts and intents to a user for selection.

Re claims 7 and 17, Watanabe fails to teach
7. The method of claim 1, further comprising: identifying different functions from among the first functions of the pre- registered device that are different from the second functions of the new device; and providing a list of the different functions to a client device. (A list of various permutations for the user to select is displayed, context can vary but pertain to the same command, user clarifies or keeps, user can delete or edit what the system thinks the users command is, and also by lack of usage the system will delete/edit commands and modify with corrected command for comparison for intent Phillips 0111 0117 0179 fig. 7 and 13)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Watanabe to incorporate the above claim limitations as taught by Phillips to allow for enhanced learning models of Watanabe which can disambiguate the users intent and allow the system to update the type of grammar and command that the user inputs based on manual modification or user usage, and new models can be called/generated which can have overlapping data e.g. GPS and Directions, thereby enhancing Watanabe to explicitly display contexts and intents to a user for selection.


Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe; Yuzo et al. US 9443527 B1 (hereinafter Watanabe)in view of Tsypliaev; Maxim V. et al. US 9213698 B1 (hereinafter Tsypliaev).
10. The method of claim 1, wherein the pre-registered utterance data and the action data are used to generate or update an ontology graph including knowledge triples representing operations of the new device and relations between the operations.( Tsypliaev claim 1 and fig. 3 graph)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Watanabe to incorporate the above claim limitations as taught by Tsypliaev to allow for known usage of ontological triple graphs to extract SPO identification of ASR inputs or linguistic inputs converted from speech/voice, wherein this enhances the updatable model of Watanabe to better identity sentence semantics/syntax in existing and new grammars needed.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20190206411 A1	Li; Baojie et al.
US 20210097158 A1	LEE; Boram et al.
US 20100185445 A1	Comerford; Liam D. et al.
US 20030210770 A1	Krejcarek, Brian
(All art above) Command for new devices, must be different than existing

US 20160104480 A1	Sharifi; Matthew
Same overlap “Ok Computer”, disambiguate, command/grammar is not intentionally the same or copied


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C COLUCCI whose telephone number is (571)270-1847.  The examiner can normally be reached on M-F 9 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached at (571)272-7516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL COLUCCI/Primary Examiner, Art Unit 2655                                                                                                                                                                                               (571)-270-1847
Examiner FAX:  (571)-270-2847
Michael.Colucci@uspto.gov